DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rule et al. (U.S. 2021/0319427 A1).
Re claim 1, Rule et al. disclose in Figures 1-10 a method, comprising: encrypting, by an electronic tag, information to be transmitted between the electronic tag and an internet-connected computing device using a format preservation algorithm, the information comprising an encrypted portion (e.g. abstract, Figures 1 and 6 with component 610, and paragraph [0062] with encrypting the data/information); generating, by the electronic tag, a Uniform Resource Locator (URL), the URL comprising at least the encrypted portion (e.g. Figure 6 with component 610 wherein it generates URL comprising encrypted data); and transmitting, by the electronic tag, the URL to a near field communication (NFC) reader (e.g. paragraphs [0028 and 0045]).
Re claim 2, Rule et al. disclose in Figures 1-10 the NFC reader accesses the internet-connected computing device via the internet in accordance with the URL (e.g. paragraphs [0045, 0046, and 0062]).
Re claim 4, Rule et al. disclose in Figures 1-10 the encrypted portion comprises American Standard Code for Information Interchange (ASCII) printable characters (e.g. paragraph [0027]).
Re claim 5, the ASCII printable characters comprise a combination of two or more of the following characters: "a", "b", "e", "d", "e", "f ", “g", "h", "i", "j, "k", "1", "m", "n", "o", "p", "q", "r”, “s”, ”t", "u", “v”, "w"" "x", "y", "z", "A", "B", "C", "D", "E", "F", "G", "H", "T", "J", "K"” "L", "M, "N", "O", "P", "Q", "R", "S", "T", "U", “V”, "W", "X", "Y", "Z", "0", "1", "2", "3", "4", "5", "6", “7", "8", and "9" (e.g. paragraph [0027]).
Re claim 6, Rule et al. disclose in Figures 1-10 the ASCII printable characters comprise a combination of two or more of the following characters: "a", "b", "e", "d", "e", "f ", “g", "h", "i", "j, "k", "1", "m", "n", "o", "p", "q", "r”, “s”, ”t", "u", “v”, "w"" "x", "y", "z", "A", "B", "C", "D", "E", "F", "G", "H", "T", "J", "K"” "L", "M, "N", "O", "P", "Q", "R", "S", "T", "U", “V”, "W", "X", "Y", "Z", "0", "1", "2", "3", "4", "5", "6", “7", "8", "9", “-“, “_”, “.”, and “~” (e.g. paragraph [0027]).
Re claim 7, Rule et al. disclose in Figures 1-10 receiving, by the internet-connected computing device, the encrypted portion; decrypting, by the internet-connected computing device, the encrypted portion to generate a decrypted portion; and interpreting, by the internet-connected computing device, the decrypted portion (e.g. paragraphs [0030-0032]).
Re claim 8, Rule et al. disclose in Figures 1-10 the encrypted portion corresponds to internal data of the electronic tag, wherein the internal data comprise static data or data modified by the electronic tag (e.g. Figure 5 with static information of the card).
Re claim 9, Rule et al. disclose in Figures 1-10 transmitting, by the internet-connected computing device, a response to the NFC reader (e.g. Figures 3 and 6-7).
Re claim 10, Rule et al. disclose in Figures 1-10 the URL successively comprises a protocol portion, a domain name portion and the encrypted portion (e.g. paragraphs [0026-0029]).
Re claim 11, Rule et al. disclose in Figures 1-10 the encrypted portion is preceded by a “=” character (e.g. paragraph [0027]). 
Re claim 12, it is a system claim having similar limitations cited in claim 1.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 13, it is a system claim having similar limitations cited in claim 2.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 14, it is a system claim having similar limitations cited in claim 4.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 15, it is a system claim having similar limitations cited in claim 7.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 7.
Re claim 16, it is a system claim having similar limitations cited in claim 10.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 10.
Re claim 17, it is an electronic tag claim having similar limitations cited in claim 1.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 18, it is an electronic tag claim having similar limitations cited in claim 2.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 19, it is an electronic tag claim having similar limitations cited in claim 4.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 20, it is an electronic tag claim having similar limitations cited in claim 10.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rule et al. (U.S. 2021/0319427 A1) in view of Varansi (U.S. 2021/0111873 A1).
Re claim 3, Rule et al. fail to disclose in Figures 1-10 the encrypted portion is encrypted in accordance with an FF1 algorithm.  However, Varansi discloses the encrypted portion is encrypted in accordance with an FF1 algorithm (e.g. paragraphs [0031-0032 and 0044]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add the encrypted portion is encrypted in accordance with an FF1 algorithm as seen in Varansi’s invention into Rule et al.’s invention because it would enable efficiently encrypting data with format-preserving.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2022/0247741
U.S. Patent Application Publication No. 2021/0111873
U.S. Patent Application Publication No. 2022/0076323
U.S. Patent Application Publication No. 2021/0319427
U.S. Patent Application Publication No. 2019/0377912
U.S. Patent Application Publication No. 2017/0270323
U.S. Patent Application Publication No. 2016/0239733
U.S. Patent Application Publication No. 2013/0314214
U.S. Patent No. 11,482,312
U.S. Patent No. 11,232,272
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451